18. 2006 discharge: European Foundation for the Improvement of Living and Working Conditions (
- Before the vote:
Chairman of the Committee on Budgetary Control. - (DE) Mr President, I would like to point out to the chamber that the resolutions on discharge of the agencies will be adopted without explanatory statements. As Chairman, I have deleted the explanatory statement, in accordance with our Rules of Procedure, under Rule 48, because the rapporteur's explanatory statement bore no relation to the text passed by the committee. Just for your information.
rapporteur. - (DE) Mr President, I would not have done this to you if Herbert Bösch had not spoken. It is simply not true. You can read it for yourself in the relevant resolutions: At first, it was proposed to censor only a small part. I objected, based precisely on the Rules of Procedure, whereupon Mr Bösch - I believe completely arbitrarily and wrongfully - deleted the entire explanatory statement, which related to points of criticism which, by the way, have been expressed in exactly the same words by his group in public. This is a double standard, when to say it oneself is acceptable, but it is not permissible for another to say it.